 

Oo oe YN DK On FP WW YP

DO NO HN HNO KN KR KN KN Dm ee
ona NTN MH BP WY NY KF COT CO FAQ DN FR WD NY | O&O

Case 2:19-cr-00208-JLR Document1 Filed 10/21/19 Page 1of 8

Pu re
PILED

LANDES
commen GED

 

 

UNITED STATES DISTRICT COURT FOR. THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. Ce IF - 20¢ J LR
Plaintiff, INFORMATION (Felony)
Vv.
STEVEN P. VERSCHOOR,
Defendant.

 

 

 

 

The United States Attorney charges that:
INTRODUCTORY ALLEGATIONS
At all times relevant to this Information:
A. Molecular Testing Labs (MTL)

l. Molecular Testing Labs (hereinafter “MTL”) was a toxicology and genetics
testing laboratory located in Vancouver, Washington. MTL performed toxicolo gy testing
on urine specimens. MTL was an approved Medicare provider and regularly submitted
claims to federal health care programs for payment.

2. Defendant STEVEN P. VERSCHOOR was a co-founder and the Vice
President of Global Sales and Marketing for MTL. In the role of Vice President of Sales
and Marketing, VERSCHOOR was responsible for, among other things, managing the
relationship between MTL and Northwest Physicians Laboratories (NWPL).

United States v. Steven P. Verschoor UNITED STATES ATTORNEY
, 700 STEWART STREET, SUITE 5220

INFORMATION - 1 SEATTLE, WASHINGTON 98101
(206) 553-7970
 

0 Oo WDD NW BRB WW HY

DO bho bh HW NH HN HN HN HN eee em im
Oo NHK NO FP W NY KF TD ODO FN DA FP WW NYO KF OC

 

 

Case 2:19-cr-00208-JLR Document 1 Filed 10/21/19 Page 2 of8

3. Urine toxicology testing was often ordered for patients being seen by a
physician for pain management and prescribed opioids or similar medications. These
patients were directed to submit urine specimens for toxicology testing in order to
monitor the levels of pain medication or other narcotics in their bodies. These urine
specimens were usually sent to an outside laboratory that ran a particular panel of tests
based on the physicians’ orders. Testing laboratories typically billed the patients’
commercial insurance, or billed a federal health care program, or the patient himself or
herself, for performing urine toxicology testing. Urine toxicology testing was a covered
service under Medicare and TRICARE, and most private commercial insurance, so long
as the testing was reasonable and medically necessary.

B. Northwest Physicians Laboratories (NWPL)

4. Northwest Physicians Laboratories (hereinafter “NWPL”) was a toxicology
laboratory located in Bellevue, Washington. NWPL was owned by physician-
shareholders and by other equity owners who were called Common Members. The
NWPL physician-shareholders were located in both Washington State and in other states
across the country. NWPL was founded in 2012 and continued to gain physician-
shareholders in 2013, 2014, and 2015.

5. Most of the NWPL physician-shareholders treated patients for pain
management and often prescribed opioids and other pain management medications to
their patients. These physicians therefore sometimes required patients who had been
prescribed opioids and other pain management medications to submit urine specimens for
toxicology testing in order to monitor the levels of pain medication or other narcotics in
their bodies. NWPL physician-shareholders generated thousands of these urine
specimens for toxicology testing. .

6. NWPL performed urine toxicology testing. NWPL received almost all of
its urine specimens for toxicology testing from its physician-shareholders. The |
physician-shareholders directed their patients to provide urine specimens, and NWPL

collected these urine specimens and transported the specimens to its Bellevue,

United States v. Steven P. Verschoor UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
INFORMATION - 2 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

CoC we ID A SP W NO =

NO NO NYO NY NH NY NH ND WN FS HS FSF KF SF SO ES eS ee
CoC ND DN NH BR WY NY KF CO CO FAD Dn FP WY NY KY CO

 

 

 

Case 2:19-cr-00208-JLR Document1 Filed 10/21/19 Page 3 of 8

Washington, laboratory at no cost to the physician-shareholders. NWPL employees
tested the urine specimens of patients covered by commercial insurance. NWPL made
money by submitting these urine toxicology tests for payment to the patients’ commercial
insurance.

7. However, federal law restricted physicians from referring patients for
services, paid for by Medicare or other federal health care programs, to an entity that the
physician owned, like a physician-owned laboratory. Further, federal law prohibited
paying anything of value for referrals payable by a federal health care program.
Therefore, NWPL did not test urine specimens from patients with federal insurance and
NWPL did not bill federal insurance.

C. Federal Health Care Programs |

8. The Medicare program (“Medicare”) was a health care program
established under Title XVIII of the Social Security Act, to provide health care insurance
coverage for medical services for persons who were 65 years and older or disabled.
Medicare is a “Federal health care program” as defined in Title 42, United States Code,
Section 1320a-7b(f), that is, a plan or program that provides health benefits and is funded
directly, in whole or in part, by the federal government.

9. The TRICARE program (“TRICARE”) was a health care program of the
United States Department of Defense (DOD) Military Health System that provided
coverage for DOD beneficiaries world-wide, including active duty service members,
National Guard and Reserve members, retirees, their families, and survivors. TRICARE
is a “Federal health care program” as defined by 42 U.S.C. § 1320a-7b(f).

COUNT 1 |
(Conspiracy to Offer and Pay Kickbacks Involving Federal Health Care Programs)
10. The allegations in paragraphs 1-9 are.re-alleged and incorporated by

reference as if set forth in full herein.

//

i/ |

United States v. Steven P. Verschoor UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

INFORMATION - 3 SEATTLE, WASHINGTON 98101

(206) 553-7970
CoC eo aI HD On SP W NNO =

NO NO NB KN KH HN KN NN NO HB HB HS HB HS HF FF Se eS
oN DN OH FP WO NH KF DOD OO FADD nH FR WY NH KF CO

 

 

Case 2:19-cr-00208-JLR Document1 Filed 10/21/19 Page 4 of 8

A. The Conspiracy

11. Beginning in or before February 2014, and continuing until in or about July
2015, at Bellevue, within the Western District of Washington, and elsewhere, Defendant
STEVEN P. VERSCHOOR and others (collectively the “Co-Conspirators”), did
knowingly and willfully conspire, combine, confederate, and agree among themselves,
and with other persons, to commit offenses in violation of the laws of the United States,
to wit: to knowingly and willfully offer and pay remuneration, directly and indirectly, |
overtly and covertly, in cash and in kind, that is, kickbacks and bribes, from MTL,
through VERSCHOOR and others, to NWPL, in order to induce the Co-Conspirators and
others to arrange for, and arrange for the ordering of, urine toxicology testing and related
services to be conducted by MTL for which payment was made in whole or in part under
a Federal health care program, that is, Medicare and TRICARE, in violation of Title 42,
United States Code, Section 1320a-7b(b)(2)(B).

B. The Purpose of the Conspiracy _

12. The purpose of the conspiracy was for MTL to pay money to receive urine
specimens, the testing of which had been ordered by NWPL physicians, and to test those
specimens, to submit claims to the federal government for these tests, and to receive
payment for those claims, in order to enrich MTL and its owners, including Defendant
STEVEN P. VERSCHOOR. The purpose of the conspiracy was also for NWPL
executives to enrich themselves, NWPL, and the NWPL physician-shareholders, by
obtaining money in exchange for arranging for these urine specimens to be transported to
MIL for testing. During the course of the conspiracy, VERSCHOOR directed MTL to
make $450,000 in kickback payments to NWPL. During the course of the conspiracy,
MTL submitted more than $2 million in claims to Medicare and TRICARE and received
more than $460,000 in payments from Medicare and TRICARE for urine toxicology
testing ordered by NWPL physician-shareholders that was arranged to be tested by MTL
by the Co-Conspirators.

//

United States v. Steven P. Verschoor. UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

INFORMATION - 4 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo ee AD A FP WW NY

NO NO NO HO HY WN NY NY KN & F&F HF FEF Se OF OO EO eS
oN DO OH BW NY KH CT OF NHN DA SP W NY KK O&O

 

 

 

Case 2:19-cr-00208-JLR Document1 Filed 10/21/19 Page 5 of 8

C. The Manner and Means of the Conspiracy

13. Even though NWPL did not test urine specimens from patients with federal
insurance, or submit bills to Federal health care programs, NWPL executives, including
J.L., R.R., K.P., and others, directed the NWPL physician-shareholders to send all urine
specimens that needed toxicology testing to NWPL’s Bellevue laboratory, including
those specimens from patients with federal insurance. Once the federally-insured urine
specimens arrived at NWPL’s Bellevue laboratory, NWPL and its employees controlled
the testing of these specimens.

14. NWPL executives, including J.L., solicited MTL and sought remuneration
in the form of kickback payments in return for arranging that urine specimens from
federally-insured patients be tested at MTL, and based on the value of those urine
specimens to MTL.

15. In order to disguise MTL’s kickback payments, in September 2014,
STEVEN P. VERSCHOOR and J.L. signed a sham agreement called an “Administrative
Services Agreement” that falsely described MTL’s payments to NWPL as payments for
services rendered by NWPL. However, as the Co-Conspirators knew, NWPL did not
perform all or most of the services listed in the Administrative Services Agreement and
the Administrative Services Agreement was not an arms-length, fair market value
contract.

16. Rather than a contract for services, the Administrative Services Agreement
reflected payment for arranging for urine specimens, the testing of which had been
ordered by NWPL physicians, to be sent to MTL for testing. Prior to signing the
agreement, STEVEN P. VERSCHOOR, J.L., and others wrongfully agreed that MTL
would pay NWPL approximately $50,000 per month for arranging for 500 urine
specimens to be tested at MTL, and MTL would pay NWPL approximately $100,000 per
month for arranging for 1000 urine specimens to be tested at MTL.

17. Further, the Administrative Services Agreement required MTL to pay
NWPL $68,500 per month for marketing services. This amount was based on salary and

United States v. Steven P. Verschoor UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220 .

INFORMATION - 5 SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Oo SND On FP W NN

Oo pO NO KN NH HN KH HN KH & FH FB HH HF FF FF OE
Co nN BO UN BW NO KF CO Oo ON HD nH PP WN | O&O

 

 

 

Case 2:19-cr-00208-JLR Document1 Filed 10/21/19 Page 6 of 8

expenses for 11 full-time NWPL employees to market MTL services, however, no such
NWPL employees marketed MTL services. The Administrative Services Agreement
further falsely listed a series of marketing tasks that NWPL representatives were
supposed to perform on behalf of MTL. In total, the Administrative Services Agreement
required MTL to pay NWPL $99,959 per month for a period of 12 months.

18. The Co-Conspirators changed the amounts of the payments due under the
Administrative Services Agreement based on the number of urine specimens that were
ultimately sent from NWPL to MTL. Despite the Administrative Services Agreement’s
requirement that MTL make monthly payments of $99,959, STEVEN P. VERSCHOOR
caused MTL to make $50,000 payments to NWPL every month from October 2014
through June 2015. The monthly payment amount was $50,000 because VERSCHOOR,
J.L., and others agreed that MTL would pay only $50,000 per month, not $99,959 per
month as required by the Administrative Services Agreement, because NWPL was not
sending the expected number of urine specimens to MTL. The total amount of the
payments from MTL to NWPL caused by VERSCHOOR was $450,000.

19. | The Co-Conspirators back-dated a revised version of the Administrative
Services Agreement in order to hide MTL’s kickback payments. In April 2015, J.L. and
STEVEN P. VERSCHOOR signed the new version of the Administrative Services
Agreement and back-dated it to October 1, 2014. This new version of the Administrative
Services Agreement changed the list of services that were allegedly provided by NWPL
to MTL. The new version of the Administrative Services Agreement changed the
monthly service fee to $50,000, which matched the amount that VERSCHOOR had
caused MTL to pay. .

20. Shortly after the original Administrative Services Agreement was signed, in
or about September 2014, J.L. and other NWPL employees arranged for urine specimens
to be sent from the NWPL laboratory in Bellevue, Washington, to MTL. Between
September 2014 and June 2015, NWPL employees caused over 1500 urine specimens
from patients with federal insurance, including Medicare and TRICARE, to be sent from

United States v. Steven P: Verschoor UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

INFORMATION - 6 SEATTLE, WASHINGTON 98101
(206) 553-7970
Co eT DH OH BP WD NO =

NO wo bb WH KH KN KD KN NO Be BR BR RR Ee
oN DN ON BP WO NY K§ CO BO On HD Hn FP WW HO KS OS

 

 

Case 2:19-cr-00208-JLR Document1 Filed 10/21/19 Page 7 of 8

Bellevue to MTL’s Vancouver laboratory. MTL conducted toxicology testing on these
urine specimens; and MTL submitted claims for payment for this urine toxicology testing
of more than $2 million to Federal health care programs. In total, during this time period,
MTL received approximately $461,752.10 from Medicare and TRICARE for these
submissions.
D. Overt Acts
21. During the course of and in furtherance of the conspiracy, STEVEN P.
VERSCHOOR, and others, committed the following overt acts, among others, within the
Western District of Washington and elsewhere:
a. On or about November 7, 2014, STEVEN P. VERSCHOOR caused a wire
in the amount of $50,000 to be transferred from the bank account of MTL, to the bank
account of NWPL, located in Bellevue, Washington;

//

//

United States v. Steven P. Verschoor UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

INFORMATION - 7 SEATTLE, WASHINGTON 98101

(206) 553-7970
:
a Loe
o* fF

oC eo NT HD OH FP WD YP

NB NO NBO HN HN NY HN NN KN KH KH KF KF KH KF KF OES
Co ND A BW NY KF TOD OBO FO HT DBA FP WY NY KF OC

 

 

Case 2:19-cr-00208-JLR Document1 Filed 10/21/19 Page 8 of 8

b. On or about February 6, 2015, STEVEN P. VERSCHOOR caused a wire in
the amount of $50,000 to be transferred from the bank account of MTL, to the bank
account of NWPL, located in Bellevue, Washington.

All in violation of Title 18, United States Code, Section 371.

Dated this !7 day of October, 2019.

 

TESSA M. GORMAN
Attorney for the United States,

ant

( | _ C. AL a

,

ANDREW C. FRIEDMAN
Assistant United States Attorney

BRIAN D. WERNER
Assistant United States Attorney

Wtet— 26 o>
MATTHEW D. DIGGS
Assistant United States Attorney

 

 

United States v. Steven P. Verschoor UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

INFORMATION - 8 : SEATTLE, WASHINGTON 98101
. (206) 553-7970
